EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Adam Thompson on 6/16/2021.

2) The claims have been amended as follows as agreed to via the interview cited above: 

1.  (Currently Amended)	A vehicle theft-prevention apparatus, comprising:
	a plurality of sensors configured to sense measurements proximate to a vehicle; 
	a wireless transceiver; and
	at least one computing device coupled to the plurality of sensors and the wireless transceiver, the at least one computing device configured to:
read a plurality of measurements of the plurality of sensors; 
continuously capture a threshold duration of video data in a buffer in real time;
determine that a person has entered the vehicle
in response to determining the person has entered the vehicle, retrieve a segment of the video data comprising a start of the person entering the vehicle;
store data corresponding to the person entering the vehicle on a local storage coupled to the at least one computing device, wherein the data stored on the local storage comprises the segment of the video data;
enable the wireless transceiver; 
subsequent to enabling the wireless transceiver, transmit, via the wireless transceiver, the data corresponding to the person entering the vehicle from the local storage to a remote service; and
disable the wireless transceiver after transmitting the data stored in the local storage to avoid interference with at least one of the plurality of sensors.

2.  (Previously Presented)	The vehicle theft-prevention apparatus of claim 1, wherein the at least one computing device is further configured to capture data from at least one additional sensor in response to determining that the person has entered the vehicle.

3.  (Cancelled)

4.  (Cancelled) 

5.  (Currently Amended)	The vehicle theft-prevention apparatus of claim [[4]]1, wherein the segment of the video data comprises a second threshold duration of video data from before the person entered the vehicle. 

6.  (Cancelled)	

7.  (Currently Amended)	A method of preventing vehicle theft, comprising:
reading, via at least one computing device, a plurality of measurements from one of a plurality of sensors, the plurality of sensors being configured to sense measurements proximate to a vehicle; 
continuously capturing, via at least one computing device, a threshold duration of video data in a buffer in real time;
determining, via at least one computing device, at least one event has occurred based on the plurality of measurements, wherein the at least one event comprises a person entering the vehicle; 
capturing, via the at least one computing device, data from at least one additional sensor of the plurality of sensors; [[and]]
retrieving a segment of the video data comprising a start of the at least one event based on the video data in the buffer;
enabling a wireless transceiver and transmitting, via the wireless transceiver, the data corresponding to the at least one event to a remote service, wherein the data corresponding to the at least one event comprises the segment of the video data; and
disabling the wireless transceiver after transmitting the data stored corresponding to the at least one event to avoid interference with at least one of the plurality of sensors.

8.  (Original)	The method of claim 7, further comprising storing, via the at least one computing device, the data from the at least one additional sensor on a local storage coupled to the at least one computing device.

9.  (Original)	The method of claim 7, further comprising storing, via the at least one computing device, the data from the at least one additional sensor in a buffer.

10.  (Cancelled)

11.  (Currently Amended)	The method of claim [[10]]7, wherein the segment of the video data comprises video data before the start of the at least one event based on the buffer. 

12.  (Currently Amended)	The method of claim [[10]]7, wherein the threshold duration of video data is from the at least one additional sensor and capturing the data from the at least one additional sensor comprises initializing the data with the segment of the video data. 

13.  (Currently Amended)	A vehicle theft-prevention apparatus, comprising:
	a plurality of sensors configured to sense measurements proximate to a vehicle;
	a wireless transceiver;
	at least one computing device coupled to the plurality of sensors and the wireless transceiver, the at least one computing device configured to:
read a plurality of measurements from at least one of the plurality of sensors; 
continuously capture a threshold duration of video data in a buffer in real time;
determine at least one event has occurred based on the plurality of measurements, wherein the at least one event comprises a person entering the vehicle; 
retrieve a segment of the video data comprising a start of the at least one event and a time period before the person entered the vehicle based on the video data in the buffer;
store data corresponding to the at least one event from at least one of the plurality of sensors on a local storage coupled to the at least one computing device; 
enable the wireless transceiver and transmit the data corresponding to the at least one event to a remote service from the local storage; and
disable the wireless transceiver after transmitting the data to avoid interference with at least one of the plurality of sensors.

14.  (Original)	The vehicle theft-prevention apparatus of claim 13, wherein the at least one computing device is further configured to store data corresponding to the at least one event from at least one additional sensor of the plurality of sensors.

15.  (Cancelled)

16.  (Original)	The vehicle theft-prevention apparatus of claim 13, wherein the at least one computing device is configured to apply at least one rule to determine the data to be stored that corresponds to the at least one event. 

17.  (Previously Presented)	The vehicle theft-prevention apparatus of claim 16, wherein the at least one computing device is configured to download the at least one rule from the remote service. 

18.  (Cancelled)

19.  (Currently Amended)	The vehicle theft-prevention apparatus of claim [[18]]13, wherein the segment of the video data comprises video data before the start of the at least one event based on the buffer. 

20.  (Cancelled)

21.  (Previously Presented)	The vehicle theft-prevention apparatus of claim 1, wherein the at least one computing device is configured to:
enter into an armed state and an unarmed state; and
read the plurality of measurements of the plurality of sensors while configured in the armed state.  

22.  (Previously Presented)	The vehicle theft-prevention apparatus of claim 1, wherein the at least one computing device is configured to:
receive, via the wireless transceiver, an indication to change from an unarmed state to an armed state; and
read the plurality of measurements of the plurality of sensors in response to changing to the armed state.  

23.  (Previously Presented)	The vehicle theft-prevention apparatus of claim 1, wherein the at least one computing device is further configured to enable the wireless transceiver after a volume of sensor readings stored exceeds a predetermined threshold.  

24.  (Previously Presented)	The vehicle theft-prevention apparatus of claim 1, wherein enabling the wireless transceiver comprises directing power to the wireless transceiver and disabling the wireless transceiver comprises depowering the wireless transceiver.  

25.	(New)  The method of claim 7, further comprising:
entering, via the at least one computing device, into an armed state and an unarmed state; and
reading, via the at least one computing device, the plurality of measurements of the plurality of sensors while configured in the armed state.

26.  (New)	The vehicle theft-prevention apparatus of claim 13, wherein the at least one computing device is configured to:
enter into an armed state and an unarmed state; and
read the plurality of measurements of the plurality of sensors while configured in the armed state.  

27.	(New)  The method of claim 7, further comprising:
receiving, via the wireless transceiver, an indication to change from an unarmed state to an armed state; and
reading, via the at least one computing device, the plurality of measurements of the plurality of sensors in response to changing to the armed state.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666